Case: 16-51138      Document: 00514028190         Page: 1    Date Filed: 06/09/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-51138                                FILED
                                  Summary Calendar                           June 9, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SALVADOR ANTONIO DAMIAN LOPEZ, also known as Salvador Cruz
Guillen, also known as Salvador Antoni Damian Lopez, also known as Don
Chava, also known as Pappy, also known as Apa,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:03-CR-2338-3


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Salvador Antonio Damian Lopez appeals the district court’s denial of his
18 U.S.C. § 3582(c)(2) motion seeking a reduction of his 240-month sentence
for conspiring to possess with the intent to distribute more than five kilograms
of cocaine and more than 500 grams of methamphetamine. He renews his
assertion that he was entitled to a two-level reduction under retroactive


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51138    Document: 00514028190     Page: 2   Date Filed: 06/09/2017


                                 No. 16-51138

Amendment 782, asserts that the district court failed to provide written
reasons for the denial, and complains that his sentence should be lowered
because of his ill health and cooperation with the investigation.
      This court reviews the district court’s decision whether to reduce a
sentence under § 3582(c)(2) for abuse of discretion, its interpretation of the
sentencing guidelines de novo, and its findings of fact for clear error. United
States v. Benitez, 822 F.3d 807, 810-11 (5th Cir. 2016). “[A] defendant is not
eligible for a reduction under § 3582(c)(2) if a qualifying amendment ‘does not
have the effect of lowering the defendant’s applicable guideline range.’” Id. at
810 (quoting U.S.S.G. § 1B1.10(a)(2)(B)).
      The 45.36 kilograms of methamphetamine (actual), 36.01 kilograms of
crystal methamphetamine or “Ice,” and 35 kilograms of cocaine for which the
district court held Damian Lopez accountable trigger the highest base offense
level of 38 under the drug quantity table as revised by Amendment 782. See
U.S.S.G. § 2D1.1(c)(1).   Because Damian Lopez’s base offense level of 38
remains unchanged, Amendment 782 does not have the effect of lowering his
advisory guideline range. See Benitez, 822 F.3d at 810. The district court thus
did not abuse its discretion in concluding that he was not eligible for any
sentence modification. See id. at 810-11; see also United States v. Hernandez,
645 F.3d 709, 712 (5th Cir. 2011).
      Section 3582(c)(2) does not authorize the district court to reduce Damian
Lopez’s sentence under § 3582(c)(2) based on his assistance or a request for
leniency. See § 3582(c)(2); Dillon v. United States, 560 U.S. 817, 825-27 (2010).
Contrary to Damian Lopez’s assertion, the district court issued a written
reason for the denial of his motion.
      The district court’s judgment denying Damian Lopez’s § 3582(c)(2)
motion for a sentence reduction is AFFIRMED. Damian Lopez’s motion for the
appointment of counsel is DENIED.

                                       2